DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 5+6, 5, 5, 5+6, 5, 5+10, 5+10, 8, 8+10, 8+5, 8+5, 8+5+6  of U.S. Patent No. 10,775,868. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 10,775,868. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 10,775,868.


In some cases claims’ subject matters from the Patent are added reach to the conflicting claim in the instant application, which is understood as an obvious step for one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ), because, claims considered together disclose the invention in question for both of the instant application and the Patent.  

Allowable Subject Matter
Claims 1-14 are allowed over prior art (Terminal Disclaimer is required to overcome the pending Double Patenting rejection made in this Office Action before issuing a Notice of Allowance).

The following is an examiner’s statement of reasons for allowance:
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 1, a sensor chip, comprising:	10select a first conversion resolution and a first gain when the image quality is smaller than a second quality threshold, and select a second conversion resolution and a second gain when the image quality is larger than a first quality threshold, wherein the first conversion resolution is higher than the second 15conversion resolution, the first gain is smaller than the second gain, and the first quality threshold is different from the second quality threshold.
Regarding claim 5, a sensor chip, comprising: 10select a first exposure time and a first gain when the image quality is 15smaller than a second quality threshold, and select a second exposure time and a second gain when the image quality is larger than a first quality threshold, wherein the first exposure time is longer than the second exposure time, the first gain is smaller than the second gain, and the first quality threshold 20is different from the second quality threshold.

Regarding claim 10, a sensor chip, comprising: 20select a first exposure time and process all bit data among the fixed bit length of digital data of the digital image when the image quality is smaller than a second quality threshold, and select a second exposure time and process a part of bit data among the fixed bit length of digital data of the digital image when the image quality is 25larger than a first quality threshold, wherein the first exposure time is longer than the second exposure time, and the first quality threshold is different from the second quality threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –
Morier et al. (US 2019/0033992), TAN et al. (US 2018/0364818), CHEN et al. (US 2014/0292657), Chen et al. (US 2014/0210722), HUANG et al. (US 2014/0028868), CHEN et al. (US 2013/0301880), CHUNG et al. (US 2013/0249800), LEE et al. (US 2009/0160774), Chen et al. (US 9,288,369), Chien (US 2006/0132443) – who disclose different algorithms of reducing power consumption of a navigation device. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697